Citation Nr: 1631843	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-47 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to special monthly compensation on the basis of aid and attendance.  

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

4.  .  Entitlement to an initial disability rating in excess of 20 percent and earlier effective date for the grant of Hepatitis C. 

5.  Whether the determination of incompetency is proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to August 1970.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010, October 2013, and June 2014 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The December 2010 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating.  The Veteran appealed this determination.  

In August 2013, the Veteran testified as to the claim for a higher initial rating for bilateral hearing loss before the undersigned at a hearing held at the Atlanta RO.  

In May 2014, the Board remanded the issue of entitlement to a higher initial rating for bilateral hearing loss to the agency of original jurisdiction (AOJ) for additional development.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examination, obtained outstanding VA treatment records, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268(1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

An October 2013 determination denied entitlement to special monthly compensation based upon the need for aid and attendance.  A June 2014 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating from December 1, 2006.  The Veteran perfected appeals of these issues.  In the October 2015 VA Form 9, the Veteran requested a hearing before the Board at the local RO office in connection with these appeals.  This matter is discussed in the remand below.  

An October 2014 decision found the Veteran to be incompetent, and a June 2015 rating decision granted service connection for hepatitis C and assigned a 20 percent rating from December 1, 2006.  While the Veteran filed a notice of disagreement as to the initial rating and effective date assigned to the service-connected hepatitis C and as to the finding of incompetency, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of this appeal, a total rating based on individual unemployability due to service-connected disabilities was granted from June 10, 2003 and a 100 percent combined schedular rating is assigned from February 15, 2015.  The claims for special monthly compensation based upon the need for aid and attendance, a higher initial rating for coronary artery disease, a higher initial rating and earlier effective date assigned to the service-connected hepatitis C, and whether the finding of incompetency is proper are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period of the appeal, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at no worse than Level I in each ear. 

CONCLUSION OF LAW

The criteria for the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in July 2007 (regarding the underlying claim for service connection).  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

The Veteran's claim for a higher initial rating for bilateral hearing loss is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records dated from 2007 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA audiometric examinations in 2010 and 2014 to obtain medical evidence as to the nature and severity of service-connected bilateral hearing loss.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran, and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to evaluate effectively the Veteran's service-connected disability.  The Board finds that, for these reasons, the Veteran has been afforded adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met-such that no further notice or assistance to him is required to fulfill VA's duty to assist in the development of this claim.   

2.  Increased Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear. The same procedure will be followed for the other ear. 38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

In the current appeal, the Veteran asserts that a higher (compensable) disability rating is warranted for his service-connected bilateral hearing loss.  He asserts that he has trouble understanding what people are saying, hearing the television, and communicating on the phone.  He states that he misunderstands what people say and that, without his hearing aids, he has difficulties communicating.  See the Board Hearing Transcript dated in August 2013.   

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss for the entire period of the appeal.  Specifically, upon VA audiometric evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
25
50
LEFT
N/A
10
20
35
55

The average puretone threshold was 25 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The findings of the December 2010 evaluation translates to level I hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in September 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
45
65
LEFT
N/A
20
35
50
60
The average puretone threshold was 44 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.         

The findings of the September 2014 evaluation translates to level I hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran's bilateral hearing loss does not meet the definition of an exceptional pattern of hearing loss.  Table VIA is not for application.  38 C.F.R. §§ 4.85, 4.86.

Regarding the functional effect the hearing loss has on the Veteran's occupation, the December 2010 VA examination report notes that his hearing loss affected his usual occupation by causing difficulty hearing and understanding.  The September 2014 VA examination report notes that his hearing loss affected his usual occupation by causing the veteran to misunderstand things he hears.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Therefore, on this record, a compensable disability rating is not warranted for the bilateral hearing loss under Diagnostic Code 6100 at any time during the appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, on this record, the claim for an initial compensable rating for bilateral hearing loss must be denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's bilateral hearing loss reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial compensable disability rating for the service-connected bilateral hearing loss is denied.  

REMAND

In an October 2015 VA Form 9, the Veteran requested a Board hearing at the local RO for the issues of entitlement to a higher initial rating for coronary artery disease and entitlement to special monthly compensation based upon the need for aid and attendance.  A Board hearing has not been scheduled, and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2015).  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

The October 2014 decision found the Veteran to be incompetent, and a June 2015 rating decision granted service connection for hepatitis C and assigned a 20 percent rating from December 1, 2006.  While the Veteran filed a notice of disagreement as to the initial rating and effective date assigned to the service-connected hepatitis C and as to the finding of incompetency, the requisite statement of the case has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible for the issues of entitlement to a higher initial rating for coronary artery disease and entitlement to special monthly compensation based upon the need for aid and attendance.  

2.  Issue a Statement of the Case for the issue of entitlement to a higher initial rating and earlier effective date for the service-connected hepatitis C and the matter regarding the finding of incompetency.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


